Citation Nr: 1716116	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran relocated and jurisdiction over the case now resides with the RO in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in active service.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral tinnitus is causally related to his in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2016).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant service connection for bilateral tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as tinnitus, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the present case, service connection for tinnitus may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as tinnitus).

To establish service connection, the Veteran is not obliged to show that his bilateral tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran contends that his bilateral tinnitus resulted from exposure to acoustic trauma while working as a Machinist Mate in the engine room on an aircraft carrier during service.

Turning to the evidence of record, the Veteran's service treatment records (STRs) are silent for complaints, diagnosis, and treatment of tinnitus.  

During an August 2009 VA audiology consult, the Veteran reported he had constant tinnitus for over twenty years.

In a November 2010 statement to the VA, the Veteran explained that he experienced a constant "whooshing" background sound.  He stated that while hearing protection was provided to the servicemen on the flight deck of the aircraft carrier where he worked during service, he did not receive hearing protection to wear in the engine room.  

The Veteran was afforded a VA examination in December 2010.  During the examination, the Veteran stated his tinnitus was constant and that he did not have access to hearing protection in service.  He stated that he currently worked in an office setting with no remarkable noise exposure.  The VA examiner diagnosed the Veteran with bilateral constant subjective tinnitus and opined that it was "less likely than not (less than 50/50 probability)" that the Veteran's bilateral tinnitus was caused by or a result of military noise exposure.  Although acoustic trauma in service was conceded, the examiner stated that the Veteran reported noticing his bilateral tinnitus about ten years prior to the December 2010 VA examination and that there was no event associated with the onset.

During a January 2017 Travel Board hearing, the Veteran testified that his bilateral tinnitus began in service and continued to the present day.  The Veteran stated that while in service, he worked in an engine room aboard an aircraft carrier and was exposed to loud noise equivalent to the noise level on a flight deck.  Upon separation from service, the Veteran became an accountant and was no longer exposed to loud noise.  He stated that the severity of his tinnitus would come and go, but that it was continuous and resembled a swishing sound.  The Veteran testified that the effects of his tinnitus made listening to conversations difficult.  Further, the Veteran addressed his December 2010 VA examination, where the examiner noted that the Veteran stated his tinnitus began around 2001.  The Veteran testified that this was an erroneous statement and either a misunderstanding of what was being asked by the examiner or a misunderstanding of what the Veteran told the examiner, as the Veteran stated that his tinnitus began in service, continued after service, and was still present.

The Veteran's spouse testified as well during the Veteran's January 2017 Travel Board hearing.  She stated that after the Veteran returned from a nine-month deployment, she had the opportunity to go into the engine room where the Veteran worked during service.  The Veteran's spouse recalled the Veteran told her that his Engineering Officer rarely came into the engine room because of the loud noise.  She testified that the Veteran's tinnitus began in service and had been constant over the years since service.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.   Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse is competent to report that she witnessed the Veteran's tinnitus during and after service.  Moreover, the Board finds the lay statements of record to be credible.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral tinnitus is related to his active service.  As a result, service connection is established

The Board acknowledges that the Veteran has asserted that he suffers from bilateral tinnitus.  In this case, the Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds credible the Veteran's report of currently having tinnitus.  Further, the Veteran was diagnosed with bilateral tinnitus during his December 2010 VA examination, therefore, the Board finds that the Veteran has a current disability of bilateral tinnitus.

The Board finds the statements by the Veteran are competent and credible evidence of his exposure to acoustic trauma in service.  Service personnel records show that his MOS was that of Machinist Mate and the Veteran has provided statements and testimony that the engine room aboard the aircraft carrier where he worked during service was an extremely noisy environment.  He is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  His lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma is established.

The Board finds the VA audiologist's opinion from the Veteran's December 2010 VA examination insufficient to establish a nexus between the Veteran's bilateral tinnitus and his in-service acoustic trauma sustained while working as a Machinist Mate.  While the VA audiologist provided a negative opinion that the Veteran's bilateral tinnitus was less likely caused by or a result of military noise exposure, the rationale provided for this opinion was based solely on the audiologist mistakenly noting that the Veteran's bilateral tinnitus began ten years prior to the December 2010 VA examination.  The VA audiologist did not appear to take into consideration the Veteran's rather significant acoustic trauma while working as a Machinist Mate during active service or his report of continued symptoms of tinnitus following separation from service.  The VA audiologist's opinion is therefore inadequate and not probative in this matter.
 
Tinnitus is considered a chronic disease under organic diseases of the nervous system..  See Fountain v. McDonald, 27 Vet. App. 258 (2015);  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309(a).  Service connection can be shown with the Veteran's statements of continuous bilateral tinnitus symptoms.  See Walker, 708 F.3d at 1331.

The Veteran reported that he noticed tinnitus after being exposed to acoustic trauma during service and that his symptoms have continued since service.  Moreover, the Veteran explained during his January 2017 Travel Board hearing that there was a misunderstanding in relation to the noted onset date of the his tinnitus reflected in his December 2010 VA examination report.  The Board finds the Veteran to be credible with regard to his statements concerning the onset and continuity of his tinnitus.  He has asserted a continuity of symptomatology since service, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Although there are conflicting statements of record regarding the onset of the Veteran's tinnitus, in view of the totality of the evidence, including the recognition of in-service noise exposure, a current diagnosis of tinnitus, and the credible lay assertions of record, the Board finds that the Veteran's bilateral tinnitus is causally related to noise exposure during active service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


